UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5172


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL CHARLES GERARD TURNO,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:10-cr-00004-MBS-1)


Submitted:   June 6, 2011                 Decided:   July 13, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Wm. Ruschky, John A. O’Leary, Columbia, South Carolina, for
Appellant.   William N. Nettles, United States Attorney, Nathan
S. Williams, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A jury acquitted Daniel Charles Gerard Turno of making

a false statement in a loan application, in violation of 18

U.S.C.A.       §    1014    (West      Supp.    2011).         Turno       applied     to   the

district       court       for    attorney’s       fees        and     other        litigation

expenses, pursuant to the Hyde Amendment, 18 U.S.C.A. § 3006A

(West 2000 & Supp. 2011).                     The district court denied Turno’s

motion and Turno now appeals.

               The burden of proof in a Hyde Amendment action is on

the claimant, rather than the Government.                             In re 1997 Grand

Jury,    215 F.3d 430,   435   n.7    (4th     Cir.    2000).         We    review   a

district court’s decision under the Hyde Amendment for abuse of

discretion.          Id. at 436.         For Turno to prevail, he must show

that the Government’s position was vexatious, frivolous, or in

bad faith. *

               Our    review      of    the    record    does        not    show     that   the

Government’s position was vexatious, frivolous, or made in bad

faith.     Accordingly, we conclude that the district court did not

     *
       The Hyde Amendment also requires a claimant to prove:
“(1) the case was pending on or after the enactment of the Hyde
Amendment; (2) the case was a criminal case; (3) he was not
represented by assigned counsel paid for by the public; (4) he
was a prevailing party; (5) . . . the attorney’s fees were
reasonable; and [(6)] no special circumstances exist that would
make an award unjust.” In re 1997 Grand Jury, 215 F.3d at 436
n.8 (internal quotation marks omitted).          None of these
additional factors are at issue in the present case.



                                               2
abuse its discretion in denying Turno’s motion for attorney’s

fees    and    other    litigation   expenses.    We    affirm   the   district

court’s judgment.          We dispense with oral argument because the

facts    and    legal    contentions   are   adequately   presented     in   the

materials      before    the   court   and   argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                        3